Name: Commission Regulation (EEC) No 216/90 of 26 January 1990 amending Regulation (EEC) No 140/90 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 22/46 Official Journal of the European Communities 27. 1 . 90 COMMISSION REGULATION (EEC) No 216/90 of 26 January 1990 amending Regulation (EEC) No 140/90 on the supply of various lots of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EEC) No 140/90 (3) issued an invitation to tender for the supply, as food aid, of butteroil for the WFP ; Whereas, as the result of an error, some of the conditions laid down in Annex I of that Regulation should be corrected, HAS ADOPTED THIS REGULATION : Article 1 In Annex I to Regulation (EEC) No 140/90, the invitation to tender relative to Lot C is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p . 1 . (2) OJ No L 172, 21 . 6. 1989, p. 1 . 4 OJ No L 16, 20 . 1 . 1990, p . 16 . 27. 1 . 90 Official Journal of the European Communities No L 22/47 ANNEX 'LOT C 1 . Operation No (') : 908/89  Commission Decision of 29. 5. 1989 2. Programme : 1989 3 . Recipient : World Food Programme, Via Cristoforo Colombo 426, I-00145 Rome ; telex : 626675 I WFP 4. Representative of the recipient (3) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Pakistan 6. Product to be mobilized : butteroil 7 . Characteristics and quality of the goods (2) (6) 0 (") : see OJ No C 216, 14. 8 . 1987, p. 7 (under I.3.1 . to 1.3.2.) 8 . Total quantity : 3 020 kilograms 9 . Number of lots : one 10 . Packaging and marking : 5 kilograms and OJ No C 216, 14. 8 . 1987, pp. 7 and 8 (under I.3.3 . and I.3.4.) Supplementary markings on the packaging : 'ACTION No 908/89 / PAKISTAN 0278100 / BUTTEROIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / KARACHI' and OJ No C 216, 14. 8 . 1987, p. 8 (under 1.3.4.) 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 15. 3 . 1990 18. Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12. 2. 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 19 . 2. 1990, at 12 noon (b) period for making the goods available at the port of shipment : 15 to 28 . 3. 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Bruxelles, (telex AGREC 22037 B or 25670 B) 25. Refund: payable on request by the successful tenderer^5) : Refund applicable on 16. 12. 1989, fixed by Commission Regulation (EEC) No 3785/89 (OJ No L 367, 16. 12. 1989, p. 22)'